                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

SREYNUON LUNN,                               *
                                             *
               Petitioner,                   *
                                             *
       v.                                    *       Civil Action No. 17-10938-IT
                                             *
YOLANDA SMITH, et al.,                       *
                                             *
               Respondent.                   *

                                 MEMORANDUM & ORDER

                                       February 12, 2019

TALWANI, D.J.

       Before the court is Petitioner’s Motion to Compel Answers to Petitioner’s First Set of

Interrogatories [#83]. For the following reasons, Petitioner’s motion is ALLOWED in part and

DENIED in part.

       I.      Background

       Petitioner Sreynuon Lunn was born in a Thai refugee camp after his Cambodian parents

fled the Khmer Rouge. Pet. ¶ 10 [#1]. On September 25, 1985, when he was seven months old,

he was lawfully admitted to the United States as a refugee. Id. ¶ 11. On June 25, 2008, he was

ordered removed from the United States to Cambodia. Piepiora Decl. ¶ 5 [#23-1]. Petitioner was

released on an administrative Order of Supervision the following month. Id.

       Since his 2008 release, the United States Immigration and Customs Enforcement (“ICE”)

has repeatedly detained Petitioner, and ICE reportedly has made efforts to remove him to

Cambodia. Id. ¶¶ 7-8; Pet. ¶¶ 19-22 [#1]. Throughout this time, ICE has been unable to obtain

travel documents from Cambodia. Piepiora Decl. ¶ 7 [#23-1]; Pet. ¶¶ 19-21 [#1].




                                                 1
       II.     The Current Litigation

       Petitioner’s most recent detention prior to this litigation began on February 6, 2017, when

Petitioner was held in ICE custody at the Suffolk County House of Corrections. Piepiora Decl.

¶ 8 [#23-1]; Pet. ¶ 22-23 [#1].

       On May 22, 2017, Petitioner filed a Petition for a Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2241 [#1], naming the United States Secretary for the Department of Homeland

Security (“DHS”), the Directors of ICE and ICE’s Boston Field Office, and others. Petitioner

alleged that he has been subjected to a pattern of unlawful detention and sought a court order

that, inter alia, (1) compelled his release, and (2) enjoins his re-detention absent proof to this

court that his removal has become reasonably foreseeable. Pet. [#1]. Petitioner argued that post-

final-order detention is not statutorily authorized, or constitutional, if the noncitizen’s removal is

not reasonably foreseeable. Mem. in Support of Pet. 5-10 [#3] (citing Zadvydas v. Davis, 533

U.S. 678, 699 (2001)).

       Petitioner was subsequently released from ICE custody after the Cambodian consulate

notified ICE’s Boston Field Office that it had not scheduled any travel document interviews for

the near future. Piepiora Decl. ¶¶ 8-9 [#23-1].

       Respondent then moved to dismiss the Petition on mootness grounds in light of

Petitioners release from custody. Resp’ts’ Mot. to Dismiss [#15]. The court denied the motion,

finding a live issue existed as Petitioner claimed that his immigration detention was forbidden so

long as his removal was not reasonably foreseeable, and the government contended that he could

nonetheless be detained. Order [#26].1


1
 Petitioner was subsequently arrested by the Boston Police and remains in state criminal
custody, subject to an ICE detainer. Guarna-Armstrong Decl. ¶¶ 4-5 [#56-1]. As of December 5,
2017, Respondents reported to the court that Petitioner was not yet back in ICE custody. Resp’ts’
Mot. to Quash 3 n.3 [#71].


                                                  2
       On November 10, 2017, Petitioner served Interrogatories on Respondents. Mot. to Quash

Ex. A (Pet’r’s First Set of Interrogs.) [#71-1]. Petitioner requested, inter alia, (1) information

regarding the Government of Cambodia’s repatriation of others (Interrogatories 5-7); and (2)

information regarding ICE’s past detentions of Petitioner; and (3) the policies and procedures

that will impact intended future detention(s) of Petitioner (Interrogatories 13 and 15).

Respondents moved to quash the Interrogatories. Resp’ts’ Mot. to Quash [#71]. In response,

Petitioner argued that the requested discovery will aid him in showing that he is entitled to

continuing release from ICE custody where his removal to Cambodia is not likely to occur in the

reasonably foreseeable future. Pet’r’s Opp’n to Resp’ts’ Mot. to Quash 1 [#73].

       The court denied Respondents’ motion on January 22, 2018, stating that:

           The court agrees that this information, with limits as to the time period, is
           reasonably calculated to bear on Petitioner’s entitlement to continuing release
           from ICE custody. For example, information about the number of nationality
           verification interviews conducted or scheduled to be conducted the
           Government of Cambodia, since the time of Petitioner’s detention that led to
           this Petition, is relevant to determine whether the Government of Cambodia’s
           position on repatriation has changed generally, and information about the
           Government of Cambodia’s willingness to conduct such interview for
           Petitioner bears directly on whether its position with respect to Petitioner’s
           repatriation has changed. For similar reasons, information regarding the
           standards and/or methods the Government of Cambodia has used to verify
           nationality, since the time of Petitioner’s detention that led to this Petition, is
           relevant. Finally, information regarding ICE’s rationale for its previous
           decisions to detain and then release him, and the policies and procedures it has
           applied or will apply, if any, to detention of Petitioner, is relevant to whether
           the question before this court is capable of repetition but evades review.

               Accordingly, Petitioner’s First Set of Interrogatories, limited in time from
           the date of the detention that led to this Petition to the present, bear on
           whether Petitioner is entitled to relief, and good cause exists for such
           interrogatories as so cabined.

Order 3 [#79] (emphases added).




                                                  3
       Respondents served their Response to Petitioner’s First Set of Interrogatories on February

21, 2018. Green Decl. Ex. G (Resp’ts’ First Resp.) [#85-7]. On February 26, 2018, Petitioner’s

counsel sent Respondents a letter identifying claimed deficiencies in Respondents’ in the First

Response to the Interrogatories. Pet’r’s Mem. in Support of Mot. to Compel (“Pet’r’s Mem.) 2

[#84]. After the parties met and conferred, Respondents served their First Supplemental

Responses to the Interrogatories, followed by their Second Supplemental Response to the

Interrogatories. Green Decl. Ex. A (Resp’ts’ Sec. Suppl. Resp.) [#85-1]. On March 14, 2018,

Petitioner’s counsel sent Respondents a letter addressing the alleged remaining deficiencies in

the Second Supplemental Response. Id. Ex. C (Pet’r’s Letter) [#85-3]. Respondents’ counsel

then sent Petitioner’s counsel a letter regarding the alleged deficiencies, as well as Respondents’

Third Supplemental Response to Interrogatory Nos. 6 and 7 of Petitioner’s First Set of

Interrogatories. Id. Ex. B. (Resp’ts’ Third Suppl. Resp.) [#85-2].2

       This motion followed.

       III.    Discussion

               A.      Interrogatory No. 5

       In Interrogatory No. 5, Petitioner asked Respondents to “[s]tate whether the Government

of Cambodia has articulated the standards and/or methods that it applies in verifying nationality,

as referenced in Paragraph 5 of the Schultz Declaration. If so, state such standards and/or

methods.” Pet’r’s First Set of Interrogs. 4 [#71-1]. Respondent did not object to Interrogatory


2
  Among the objections raised by Respondents was that Interrogatories Nos. 6, 7, and 13 went
beyond the temporal scope of discovery as limited by this court’s Order of January 22, 2018
[#79]. Resp’ts’ First Resp. 8-9 [#85-7]; Resp’ts’ Third Suppl. Resp. 2 [#85-2]. Petitioner
explained that it does not seek information prior to Petitioner’s 2017 detention, but rather
information from Petitioner’s 2017 detention to present. Pet’r’s Mem. 3 n.3 [#84]. Because
Petitioner does not seek information outside of the limitations of the court’s order, the court does
not need to address Respondents’ objection to the temporal scope of the information sought in
the Interrogatories.


                                                 4
No. 5 and provided responses. Resp’ts’ Sec. Suppl. Resp. 5-6 [#85-1]. Petitioner’s counsel did

not raise any issue regarding Respondents’ Interrogatory Response No. 5 in the letters following

this response. See Pet’r’s Letter 2 [#85-3].

       In his motion, Petitioner asks the court to compel Respondents to provide a response to

Interrogatory No. 5. See Pet.’s Mot. to Compel [#83]. Petitioner’s memorandum does not discuss

this interrogatory except in a footnote, where Petitioner suggests that the answer provided by

Respondent ICE may not be accurate or complete in light of later information addressed in

Petitioner’s discussion about Interrogatories Nos. 6 and 7. Pet’r’s Mem. 8-9 n.10 [#84]; see also

Resp’ts’ Opp’n 1 n.1 [#89].

       The court DENIES petitioner’s motion to the extent that it requests relief as to

Interrogatory No. 5. Petitioner did not provide notice to Respondents of the alleged deficiency.

See Pet’r’s Letter 2 [#85-3]. Moreover, Petitioner’s counsel has not shown that they attempted to

confer with Respondents to obtain the relief sought prior to filing of this motion. See Fed. R.

Civ. P. 37(a)(1); L.R. 37.1(a), D. Mass. The court does, however, remind Respondents of their

ongoing obligation to supplement or correct their response “in a timely manner if [Respondents]

learn that in some material respect the . . . response is incomplete or incorrect, and if the

additional or corrective information has not otherwise been made known to the other parties

during the discovery process or in writing.” Fed. R. Civ. P. 26(e)(1)(A).

       B. Interrogatory Nos. 6 and 7

       In Interrogatory No. 6, Petitioner asked Respondents:

           For each of the following factors, state whether it is Your experience that this
           fact has, since 2002, influenced the likelihood of removal to Cambodia, and, if
           so, state the nature of that influence: (1) criminal history; (2) birth outside of
           Cambodia; (3) length of residence in the United States; (4) lack of prior




                                                  5
           residence in Cambodia; (5) lack of family members in Cambodia; (6) mental
           health; (7) physical health.3

       In Interrogatory No. 7, Petitioner asked Respondents to:

           State whether the Government of Cambodia has communicated to You or any
           representative of the United States Government any preferred o[r] disfavored
           characteristics of Cambodian nationals to be repatriated, including but not
           limited to the characteristics described in Interrogatory No. 6. If so, state such
           characteristic.4

       Respondent ICE objected to Interrogatories Nos. 6 and 7 “on the basis of the Law

Enforcement Privilege to the extent that the Interrogatories seek information concerning how

certain factors influence ICE’s likelihood of removing an alien to Cambodia, and is seeking

substantive information concerning preferred or disfavored characteristics of Cambodian

nationals to be repatriated.”5 Respondent ICE argues that answering these Interrogatories would

“reveal techniques and procedures ICE uses to effectuate removals to Cambodia.”6

       Both Respondent ICE and Respondent DHS object to Interrogatory No. 6 that, “[t]o the

extent that Interrogatory No. 6 requests information as to how the above-referenced factors

influence the Government of Cambodia’s decision to accept an individual for repatriation,

[Respondents] cannot answer on behalf of a third party not a party to this litigation.7

       After lodging their objections, Respondents answered as follows:

       Respondent ICE’s Response to Interrogatory No. 6:

           [W]ith respect to criminal history that is a matter of public record, when ICE
           executes an individuals’ removal order, ICE provides the foreign government
           with public records concerning the individual’s criminal conviction that led to
           his or her removal, if applicable.8


3
  Pet’r’s First Set of Interrogs. 5 [#71-1].
4
  Id.
5
  Resp’ts’ First Resp. 5 [#85-7].
6
  Resp’ts’ Third Suppl. Resp. 3 [#85-2]
7
  Resp’ts’ Sec. Suppl. Resp. 7 [#85-1]; Resp’ts’ Third Suppl. Resp. 2-3 [#85-2].
8
  Resp’ts’ First Resp. 5 [#85-7].


                                                 6
            To the extent Petitioner is inquiring about ICE’s experience, in ICE’s
           experience, the factors listed in Interrogatory No. 6 might influence the
           likelihood of removal to Cambodia in any individual case; however, each
           removal varies in terms of which factors may or may not be present.
           Similarly, because removals are considered on a case by case basis, the weight
           accorded to any specific factor varies.9

       Respondent DHS’s Response to Interrogatory No. 6:

           Notwithstanding the fact that the Government of Cambodia is not a party to
           this litigation, Respondent DHS has no knowledge about how the Government
           of Cambodia weighs certain factors during its decision to repatriate an
           individual.10

       Respondent ICE’s Response to Interrogatory No. 7:

           With the one exception listed herein, the Government of Cambodia has not
           communicated to Respondent ICE preferred or disfavored characteristics of
           Cambodian nationals to be repatriated that it considers when making a
           repatriation decision. The Government of Cambodia has communicated a
           preference for repatriating Cambodian nationals without medical conditions.11

       Respondent DHS’s Response to Interrogatory No. 7

           The Government of Cambodia has not communicated to Respondent DHS that
           there are characteristics of Cambodian nationals to be repatriated that it
           considers when making a repatriation decision or the nature of such
           characteristics, if they exist.12

       In Roviaro v. United States, the United States Supreme Court first recognized the law

enforcement privilege to “further and protect the public interest in effective law enforcement.

353 U.S. 53, 59 (1957). The Court explained that “[t]he scope of the privilege is limited in its

underlying purpose.” Id. at 60. In Commonwealth v. Puerto Rico, the First Circuit further

explained that the law enforcement privilege constitutes “a qualified privilege to protect sensitive

law enforcement techniques and procedures from disclosure.” 490 F.3d 50, 54 (1st Cir. 2007).



9
  Resp’ts’ Third Suppl. Resp. 2 [#85-2].
10
   Resp’ts’ Sec. Suppl. Resp. 7 [#85-1].
11
   Resp’ts’ Third Suppl. Resp. 3 [#85-2].
12
   Resp’ts’ Sec. Suppl. Resp. 8 [#85-1].


                                                 7
         Petitioner argues that the law enforcement privilege asserted by Respondent ICE does not

apply to the information sought in Interrogatories Nos. 6 and 7 because the interrogatories do not

seek confidential, sensitive law enforcement techniques or surveillance information, but rather

requests disclosure of the way in which specific factors influence removal of ICE detainees to

Cambodia. Pet’r’s Mem. 5 [#84]. Moreover, Petitioner argues that even if Respondent ICE’s

response would reveal sensitive law enforcement techniques, his interest in disclosure of the

information outweighs Respondent ICE’s interest in keeping the information confidential. Id. at

5-6.13

         Respondents reply that Interrogatory No. 6 requests information that would render an

alien more or less likely to be removed, which is information that Respondent ICE uses as part of

its procedure or decision to execute final orders of removal. Resp’ts’ Opp’n 3 [#89].

         The court finds that the information sought by Petitioner does not interfere with “the

furtherance and protection of the public interest in effective law enforcement.” Roviaro, 353 U.S.

60. As previously noted, the Law Enforcement Privilege’s scope is limited to its “underlying

purpose.” Id. Here, Petitioners ask Respondents for information that they may have as to

Cambodia’s response to factors about the people that the United States government seeks to


13
   Petitioner further argues that Respondent ICE did not follow the proper procedure required to
assert the privilege, including that an agency or department head make a detailed assertion of the
privilege based on actual personal consideration by that official. Id. at 5 (citing, e.g., Landry v.
FDIC, 204 F.3d 1125, 1135-36 (D.C. Cir. 2000)). Respondent argues that it had no duty to
formally assert the privilege until a motion to compel was filed, which was the “triggering event
for formal privilege assertion.” Resp’ts’ Opp’n 2 [#89] (citing In re Sealed Case, 121 F.3d 729,
741 (D.C. Cir. 1997)).
         The court agrees with Petitioner that Respondents’ late showing of “actual personal
consideration” of the privilege by an asserting official disregards the obligation to respond and to
meet and confer. See Fed. R. Civ. P. 37(a)(1); L.R. 37.1(a). However, the court finds that
Respondents did not waive the assertion of the privilege as Petitioner was aware in advance of
filing its motion to compel that Respondents likely would be formally asserting the privilege, and
Petitioner was not prejudiced by any delay in Respondents’ formal invocation of the privilege.
See In re Sealed Case, 121 F.3d at 741.


                                                  8
remove. Petitioner does not seek any “law enforcement technique or surveillance information”

regarding any underlying criminal investigation.

       Moreover, Petitioner’s interest in disclosure of the information clearly outweighs

Respondent ICE’s interest in keeping the information confidential. The information sought by

Petitioner is relevant to the constitutionality of his immigration detentions and whether there is a

“significant likelihood of removal in the reasonably foreseeable future.” Zadvydas v. Davis, 533

U.S. 678, 701 (2001).

       Respondents have submitted the declaration of Philip T. Miller, Deputy Executive

Associate Director of the Office of Enforcement and Removal Operations within ICE. See

Respd’ts’ Opp’n Ex. A (Miller Decl.) [#89-1]. Mr. Miller asserts in his declaration that, despite

the existence of a Protective Order [#52], if the information pertaining to the six factors

addressed in Interrogatory No. 6 was made publicly available, “aliens could take steps to attempt

to make themselves non-compliant . . . with the standards.” Id. ¶ 10. Mr. Miller further avers that

if law enforcement is required to disclose whether the Government of Cambodia has

communicated “preferred or disfavored” characteristics of Cambodian nationals who are to be

repatriated, as is requested in Interrogatory No. 7, “aliens could . . . misrepresent their actual

circumstances or characteristics.” Id. ¶ 12.

       But Mr. Miller’s fails to explain how disclosure of this information to Petitioner would

result in “public disclosure” considering the Stipulated Protective Order [#51] currently in place.

Additionally, Mr. Miller provides no substantiation whatsoever for his claims that public

disclosure would hinder Respondent ICE’s removal of aliens with final removal orders. And

Respondents fail to explain on what basis this court should make an independent factual

determination as to likelihood of removal if this information is not provided.




                                                   9
           The court finds that the information sought in Interrogatories Nos. 6 and 7 are not

properly subject to the Law Enforcement Privilege. The Respondents’ objection on that basis is

therefore OVERRULED.

          As to Respondents’ objections that they cannot answer questions on behalf of the

Government of Cambodia, the objections are also OVERRULED. Interrogatories Nos. 6 and 7

do not seek answers on behalf of the Government of Cambodia, or how the Government of

Cambodia is, in fact, making its decisions. Rather, the interrogatories seek information that the

Respondents may have, based on their experience, as to the weight that the Government of

Cambodia may give the six factors identified in Interrogatory No. 6, and statements that the

Government of Cambodia may have made to Respondents (Interrogatory No. 7).

          Accordingly, Petitioner’s Motion to Compel [#83] is ALLOWED as to Interrogatories

Nos. 6 and 7. Respondents are ORDERED to supplement their answers to these interrogatories

accordingly.

      1. Interrogatory No. 13

          In Interrogatory No. 13, Petitioner asked:

              For each date that Petitioner was released from U.S. Immigration and
              Customs Enforcement Agency (“ICE”) custody, state whether Petitioner’s
              release was governed by 8 C.F.R. § 241.4 or 8 C.F.R. § 241.13. For each
              detention of Petitioner by ICE subsequent to issuance of Petitioner’s final
              order of removal, state the regulatory basis for the detention.14

          Respondents answered:

          Respondent ICE’s Response to Interrogatory No. 13:

              Notwithstanding the court-ordered limitation of the scope of Petitioner’s First
              Set of Interrogatories, Petitioner was released on October 16, 2008; February
              22, 2010; and May 24, 2017. The detention and release of an alien who
              violates the conditions of an Order of Supervision is governed both by 8
              C.F.R. §§ 241.4 and 241.13. These two statutory provisions must be read in
14
     Pet’r’s First Set of Interrogs. 5 [#71-1].


                                                   10
              conjunction because of the manner in which they cross-reference each other.
              Thus, Petitioner’s three detentions were each governed by both 8 C.F.R.
              §§ 241.4 and 241.13, and his three releases were each governed by both 8
              C.F.R. §§ 241.4 and 241.13.15

          Respondent DHS’s Response to Interrogatory No. 13:

              Respondent DHS has no direct knowledge about whether Petitioner’s
              detentions and releases were governed by 8 C.F.R. § 241.13.16

          Petitioner asserts that Respondent ICE’s response that Petitioner’s detentions and releases

were each governed by both 8 C.F.R. § 241.4 and § 241.13 fails to respond to Interrogatory No.

13 and conflicts with the plain language of the regulations. Pet’r’s Mem. 10-11 [#84].

Respondents claim that it is not possible to separate the application of the two regulations, and

that “to properly follow the regulatory procedure[,] . . . ICE necessarily must start with § 241.4,

at a certain point begin applying § 241.13, all the while cross-referencing § 241.4, and end with

either regulation depending upon ICE’s determination with respect to likelihood of removal in

the reasonably foreseeable future.” Respd’ts’ Opp’n 10 [#89].

          While the court recognizes that Respondents may cross-reference both regulations when

making its determination whether to detain and release an immigration detainee, Respondents

have acknowledged that they “end with either regulation.” It is this endpoint determination that

Petitioner seeks for each of his previous immigration detentions.

          Accordingly, the court ALLOWS Petitioner’s motion and ORDERS Respondents to

provide Petitioner information pertaining to which regulation, 8 C.F.R. § 241.4 or § 241.13, was

last applied and ultimately led to Petitioner’s release following each of Petitioner’s immigration

detentions.




15
     Resp’ts’ Sec. Suppl. Resp. 12 [#85-1].
16
     Id.


                                                  11
   2. Interrogatory No. 15

       In Interrogatory No. 15, Petitioner asked Respondents to:

           State whether, when an individual with a final order of removal is in ICE
           custody – whether following a violation of the conditions of release or
           otherwise – and a determination is made that this removal is not significantly
           likely to occur in the reasonably foreseeable future, the individual is entitled to
           immediate release. If not, state the basis for this contention.

Pet’r’s First Set of Interrogs. 7 [#71-1]

       Respondents objected on the grounds that Interrogatory No. 15 requests a legal

conclusion. Petitioner argues that the interrogatory, as stated, asks for an application of law to

fact, and that Petitioner offered to instead accept a response as to Respondent’s policies and

procedures. Pet’r’s Mem. 11-12 [#84]. Respondents counter that Petitioner gives no facts to

apply but rather asks for a purely legal conclusion, and that Petitioner’s offer to accept a

response to a completely different question about Respondents’ policies and procedures is

improper without a proper discovery request. Respd’ts’ Opp’n 11-12 [#89].

       The court agrees with Respondents that that the interrogatory, as worded, requires

Respondents to provide a legal conclusion that the court cannot compel. See, e.g., Silver v. Geo

E. Keith Co., 14 F.R.D. 163, 163 (D. Mass. 1953). The interrogatory as worded asks

Respondents to opine as to why they believe such a person (as described in the Interrogatory) is

not entitled to immediate release, calling for a conclusion of law. The court further agrees that

Interrogatory No. 15 did not ask for Respondents’ policies and procedures, and the court

therefore cannot compel a response to an interrogatory that was not properly requested. See Fed.

R. Civ. P. 37.




                                                 12
       Conclusion

       For the foregoing reasons, Petitioner’s Motion to Compel [#83] is ALLOWED in part

and DENIED in part. Respondents shall provide Petitioner their supplemental responses, as

directed by this Order, no later than March 5, 2019.

       IT IS SO ORDERED.

Dated: February 12, 2019                                   /s/ Indira Talwani
                                                           United States District Judge




                                                13
